        Case 2:14-cv-01497-MCE-AC Document 52 Filed 07/22/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
     Scott Johnson,                               ) Case: 2:14‐cv‐01497‐MCE‐AC
11                                                )
              Plaintiff,                          )
12                                                ) [PROPOSED] ORDER ON REQUEST              TO
       v.                                         ) VACATE DEBTOR EXAM
13
     John D Warren, et al,                        )
                                                  )
14            Defendants.                         )
                                                  )
15                                                )
                                                  )
16                                                )
17
18                                                ORDER
19   Having read the foregoing Request and good cause appearing therefore, it is hereby ordered
20   that the Judgment Debtor Exam for John D Warren scheduled for 8/12/20 is vacated.
21
22   IT IS SO ORDERED.
23   Dated: July 22, 2020
24
25
26
27
28

     (Proposed) Order on Request to Vacate Exam
